J. S63004/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
KARIE DOZIER,                           :         No. 2171 EDA 2015
                                        :
                       Appellant        :


          Appeal from the Judgment of Sentence, June 26, 2015,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0003036-2014


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED SEPTEMBER 20, 2016

     Karie Dozier appeals from the June 26, 2015 aggregate judgment of

sentence of 17 to 35 years’ imprisonment imposed after he was found guilty

of attempted murder, aggravated assault, criminal conspiracy to commit

murder, possessing instruments of crime (“PIC”), and multiple violations of

the Uniform Firearms Act (“UFA”).1 After careful review, we affirm.

     The trial court summarized the relevant facts of this case as follows:

           [O]n November 29, 2013, at approximately
           9:45 p.m., [Philadelphia Police Officer Milord Celce]
           received a radio call for a shooting and person with a
           gun at 2603 West Harold Street in Philadelphia.
           Officer Celce, who was approximately four (4) blocks
           away at the time, promptly arrived at the above

* Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 901, 2702, 903, 1102(c), 907, 6105, 6106, and 6108,
respectively.
J. S63004/16


          location, where he observed bullet holes in the
          windows     and    encountered     the    complainant,
          Enoch Carter.     Based on his conversation with
          Mr. Carter, they proceeded to 2642 North 26th Street
          -- literally just around the corner, not even
          30 seconds later -- where they met Highway Patrol
          Officer Reid, and knocked on the door. Appellant’s
          cohort, Co-Defendant Jamar Matthews, who was in a
          wheelchair, answered the door; [a]ppellant was
          seated on a couch directly facing the front door of
          the residence. As soon as Mr. Carter saw him, he
          yelled and pointed to [a]ppellant, [t]hat’s the guy.

                 Officer Celce placed [a]ppellant on the floor to
          detain him. He lifted the cushion where [a]ppellant
          was sitting and recovered a handgun; [a]ppellant
          was sitting on the gun.        Officer Celce escorted
          [a]ppellant outside, where he was positively
          identified by Mr. Carter, and took him into custody.
          Mr. Carter also was transported to Central Detectives
          for an interview, during which Officer Celce learned
          of Co-Defendant Matthews’ involvement; he then
          went back to the residence and placed Matthews
          under arrest at 12:15 a.m.

          . . . . Mr. Carter testified that, prior to the shooting,
          he had lived around the corner from Co-Defendant
          Matthews (“Matthews”) for approximately one and
          one-half (1½) years and was friends with him.
          Mr. Carter used to hang out with Matthews
          frequently, and also helped him with chores such as
          laundry and grocery shopping. Several weeks before
          the shooting, on October 17, 2013, Matthews was
          driving a van (with handicapped hand controls) in
          which Mr. Carter and a female friend of Matthews
          were riding as passengers. Approaching a red light,
          [a]ppellant mistook the accelerator for the brakes,
          and crashed into a building, injuring Mr. Carter and
          the female. Matthews was arrested at the scene for
          his involvement in the crash.           Mr. Carter was
          transported to the hospital via ambulance for
          treatment and subsequently required physical
          therapy for his injuries.        Several weeks later,
          Mr. Carter commenced a personal injury lawsuit


                                    -2-
J. S63004/16


          against Matthews, which Matthews took to heart.
          Matthews thereafter had several different individuals
          approach Mr. Carter to persuade him to drop the
          lawsuit, including a younger gentleman earlier on the
          day of the shooting, who proposed a fistfight in front
          of Matthews’ residence.     Mr. Carter declined the
          proposal and went home.

                 Later   that    evening,    at     approximately
          9:40 p.m., [a]ppellant knocked on Mr. Carter’s door.
          Mr. Carter stuck his head out of his second-story
          window to see who it was. Appellant asked him why
          he had a beef with Matthews; Mr. Carter explained
          that he did not have a problem with Matthews, it was
          Matthews who had a problem with him due to the
          lawsuit. After speaking with [a]ppellant for five (5)
          to seven (7) minutes, Matthews approached on his
          wheelchair and parked it next to [a]ppellant.
          Appellant then asked Matthews, “what do you want
          me to do[?]” at which point Matthews said
          “go ahead[.]” Right on cue, [a]ppellant retrieved a
          black handgun, pointed it at Mr. Carter and opened
          fire. Mr. Carter saw the flash from the gun, and a
          bullet went through his window; he fell back into the
          home. As he was falling, [a]ppellant fired several
          more shots at him. Fortunately, none of the bullets
          struck Mr. Carter, who immediately dialed 911 to
          summon police.      During the call, he provided a
          physical description of [a]ppellant and reported
          Matthews’[] involvement. A few minutes later, he
          accompanied police to Matthews’ residence, where
          Appellant and the handgun were taken into custody
          following Mr. Carter’s positive identification.

          ....     [Ballistics expert and Philadelphia Police
          Officer Jesus] Cruz testified that he test-fired the
          handgun that [a]ppellant was sitting on and
          compared the fired cartridge casing (“FCC”) with the
          five (5) FCCs recovered in front of Mr. Carter’s
          residence.      Based on his analysis, which was
          peer-reviewed, he concluded to a reasonable degree
          of scientific certainty that each of the five (5) FCCs
          recovered at the scene was, in fact, fired from
          [a]ppellant’s handgun.


                                   -3-
J. S63004/16



           . . . . [Philadelphia Police Detective Michael] Repici
           testified that, on November 29, 2013, he was
           assigned     to   investigate   this   matter.     At
           approximately 11:35 p.m., he interviewed Mr. Carter
           at Central Detectives. When Mr. Carter described
           Matthews’[] involvement, Detective Repici asked
           Officer Celce -- who was present -- if he knew where
           this guy is? Officer Celce responded, [y]eah, he’s
           still back there, at which point Detective Repici
           directed him to arrest [a]ppellant. Officer Celce
           embarked on this quest a few minutes prior to
           12:00 a.m.

                 Detective Repici then went to the crime scene,
           2603 Harold Street, which was being held, or
           secured, by fellow officers. There, he recovered
           under property receipt four (4) FCCs on the
           pavement and one (1) FCC in the street, all in close
           proximity to each other in front of Mr. Carter’s
           residence.   He also took photographs of all the
           evidence, including the bullet holes in the windows
           and inside the residence, which he described as the
           photos were displayed to the jury. Detective Repici
           then proceeded to 2642 North 26th Street, where he
           took photographs of the couch and black handgun,
           the latter of which he recovered under property
           receipt.

                  Finally, the Commonwealth introduced via
           stipulation: (a) certificates of non-licensure with
           respect to      both    [a]ppellant    and Matthews,
           establishing that neither male was licensed to carry a
           firearm and thus not permitted to carry a firearm in
           Pennsylvania; (b) authenticity of prison phone call
           records between [a]ppellant and Matthews, in which
           they discuss methods to prevent the case from going
           forward -- which recordings were played for, and
           their transcripts displayed to, the jury.

Trial court opinion, 11/24/15 at 2-5 (citations to notes of testimony,

footnotes, and some internal quotation marks omitted).



                                   -4-
J. S63004/16


        Appellant was arrested in connection with this incident and charged

with the aforementioned offenses on March 25, 2014.         On April 21, 2015,

appellant proceeded to a jury trial alongside Matthews.             Following a

three-day trial, the jury found appellant guilty of attempted murder,

aggravated assault, criminal conspiracy to commit murder, PIC, carrying a

firearm without a license, and carrying a firearm on public streets or public

property in Philadelphia.     That same day, the trial court found appellant

guilty of unlawful possession of a firearm.      Following the completion of a

pre-sentence investigation (“PSI”) report, the trial court sentenced appellant

to 17 to 35 years’ imprisonment on June 26, 2015.            On July 6, 2015,

appellant filed post-sentence motions alleging the verdict was against the

weight of the evidence and for reconsideration of his sentence.        The trial

court denied appellant’s post-sentence motions on July 8, 2015. This timely

appeal followed on July 21, 2015.2

        On appeal, appellant raises the following issues for our review:

              1.    Whether the trial court erred by instructing the
                    jury on constructive possession where the
                    Commonwealth       failed   to   request    said
                    instruction?

              2.    Whether the verdicts of guilty on all charges
                    w[ere] against the weight of the evidence
                    where they were based on inconsistent and
                    unreliable eyewitness identification testimony;
                    [w]here the testimony regarding the recovery
                    of the firearm was conflicting, failing to prove
                    constructive possession; and where the

2
    Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                      -5-
J. S63004/16


                  damage to the complainant’s home could not
                  be solely attributed to the charged crime?

            3.    Whether     the    evidence   presented   was
                  insufficient to sustain the convictions for
                  attempted murder, aggravated assault, and
                  criminal conspiracy where the Commonwealth
                  failed to prove that he possessed the requisite
                  intent or malice?

            4.    Whether the evidence was insufficient to
                  sustain the convictions, beyond a reasonable
                  doubt, to the charges of Violation of the
                  Uniform Firearms Act and [PIC] where the
                  Commonwealth failed to prove appellant
                  constructively  possessed    the   recovered
                  firearm?

            5.    Whether the [trial c]ourt erred in imposing an
                  excessive     and    manifestly    unreasonable
                  sentence by ordering all three (3) [UFA] counts
                  to run consecutively to one another and
                  consecutively to the conviction for attempted
                  murder, where said sentences were based on
                  factors already accounted for in the prior
                  record score . . . and the offense gravity score,
                  and in failing to provide reasons justifying its
                  decision?

Appellant’s brief at 6 (citations omitted). For the purposes of our review, we

have elected to address appellant’s claims in a slightly different order than

presented in his appellate brief.

      Appellant first argues the trial court erred in instructing the jury on

constructive possession where the Commonwealth failed to request said

instruction. (Id. at 17.)

      “[A] trial court has broad discretion in phrasing its instructions, and

may choose its own wording so long as the law is clearly, adequately, and


                                     -6-
J. S63004/16


accurately presented to the jury for its consideration.” Commonwealth v.

Charleston, 94 A.3d 1012, 1021 (Pa.Super. 2014), appeal denied, 104

A.3d 523 (Pa. 2014) (citation omitted).       “A jury charge will be deemed

erroneous only if the charge as a whole is inadequate, not clear or has a

tendency to mislead or confuse, rather than clarify, a material issue.”

Commonwealth v. Sandusky, 77 A.3d 663, 667 (Pa.Super. 2013).

        During the course of its deliberations, the jury submitted a question to

the trial court requesting the definition of possession. (Notes of testimony,

4/23/15 at 115.) The trial court heard argument on the issue and ultimately

instructed the jury, over appellant’s objection, on the legal definition of

possession and its relation to constructive possession.      (See id. at 119-

121.)     Appellant maintains that “by providing clarification through the

instruction the [trial] court imposed upon the jury’s role as fact-finder . . .

[and] essentially bolstered the Commonwealth’s case.” (Appellant’s brief at

17.) We disagree.

        Pennsylvania Rule of Criminal Procedure 647(D)3 authorizes the trial

court to provide additional instructions to the jury after the jury has retired

to consider its verdict.    In Commonwealth v. Davalos, 779 A.2d 1190

(Pa.Super. 2001), appeal denied, 790 A.2d 1013 (Pa. 2001), a panel of

this court reasoned as follows:


3
  Rule 647(D) provides, in relevant part, that “[a]fter the jury has retired to
consider its verdict, additional or correctional instructions may be given by
the trial judge in the presence of all parties. . . .” Pa.R.Crim.P. 647(D).


                                      -7-
J. S63004/16


             The scope of supplemental instructions given in
             response to a jury’s request rests within the sound
             discretion of the trial judge. There may be situations
             in which a trial judge may decline to answer
             questions put by the jury, but where a jury returns
             on its own motion indicating confusion, the court has
             the duty to give such additional instructions on the
             law as the court may think necessary to clarify the
             jury’s doubt or confusion.

Id. at 1195 (citations omitted).

        Instantly, the record reflects that the trial court properly delivered

clarifying instructions in response to the jury’s inquiry, as permitted by

Rule 647(D). Read as a whole, these instructions clearly and accurately set

forth the applicable law on possession and were neither misleading nor

confusing to the jury. Accordingly, appellant’s claim of trial court error must

fail.

        We now turn to appellant’s claim that there was insufficient evidence

to sustain his convictions for attempted murder, aggravated assault, and

criminal conspiracy to commit murder because the Commonwealth failed to

prove he had the specific intent to kill or seriously injure Carter. (Appellant’s

brief at 21.)   In support of this assertion, appellant contends that he was

only intending “to scare Mr. Carter[,]” and “it is more likely that the weapon

was fired only as a means of intimidation.” (Id. at 23.)

                   In reviewing the sufficiency of the evidence,
             we must determine whether the evidence admitted
             at trial and all reasonable inferences drawn
             therefrom, viewed in the light most favorable to the
             Commonwealth as verdict winner, is sufficient to
             prove every element of the offense beyond a


                                      -8-
J. S63004/16


            reasonable doubt. As an appellate court, we may
            not re-weigh the evidence and substitute our
            judgment for that of the fact-finder. Any question of
            doubt is for the fact-finder unless the evidence is so
            weak and inconclusive that as a matter of law no
            probability of fact can be drawn from the combined
            circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009), appeal

denied, 4 A.3d 1054 (Pa. 2010) (citations omitted).

      “A person commits an attempt when with intent to commit a specific

crime, he does any act which constitutes a substantial step towards the

commission of the crime.”        18 Pa.C.S.A. § 901(a).       A conviction for

attempted   murder    requires   the   Commonwealth     to   prove   beyond   a

reasonable doubt that the defendant “t[ook] a substantial step toward the

commission of a killing, with the specific intent in mind to commit such an

act.” Commonwealth v. Tucker,                A.3d   , 2016 WL 4035602, at *7

(Pa.Super. July 19, 2016) (citation omitted). It is the element of a willful,

premeditated, and deliberate intent to kill that distinguishes first-degree

murder from all other types of criminal homicide. “To convict a defendant of

first-degree murder, the jury must find that (1) a human being was

unlawfully killed; (2) the defendant is responsible for the killing; and (3) the

defendant acted with a specific intent to kill.”          Commonwealth v.

Montalvo, 956 A.2d 926, 932 (Pa. 2008), cert. denied, 556 U.S. 1186

(2009) (citation omitted); 18 Pa.C.S.A. § 2502.




                                       -9-
J. S63004/16


     Criminal conspiracy, in turn, requires the Commonwealth to establish

that appellant “(1) entered into an agreement to commit or aid in an

unlawful act with another person or persons; (2) with a shared criminal

intent; and (3) an overt act was done in furtherance of the conspiracy.”

Commonwealth v. Mitchell, 135 A.3d 1097, 1102 (Pa.Super. 2016).

     Additionally, a person will be found guilty of aggravated assault if he

“attempts to cause serious bodily injury to another, or causes such injury

intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1).

The term “serious bodily injury” is defined by statute as “[b]odily injury

which creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301. Where the victim does not sustain

serious bodily injury, the Commonwealth must prove that the appellant

acted with specific intent to cause serious bodily injury. Commonwealth v.

Matthew, 909 A.2d 1254, 1257-1258 (Pa. 2006).

                 For aggravated assault purposes, an “attempt”
           is found where an accused who possesses the
           required, specific intent acts in a manner which
           constitutes a substantial step toward perpetrating a
           serious bodily injury upon another.       An intent
           ordinarily must be proven through circumstantial
           evidence and inferred from acts, conduct or
           attendant circumstances.




                                   - 10 -
J. S63004/16


Commonwealth       v.    Fortune,    68     A.3d     980,   984    (Pa.Super.    2013)

(en banc), appeal denied, 78 A.3d 1089 (Pa. 2013) (citations and some

internal quotation marks omitted).

      Viewing   the     evidence    in    the     light   most    favorable     to   the

Commonwealth, the verdict winner, we find that there was ample evidence

for the jury to conclude that appellant possessed the requisite intent to kill

or seriously injure Carter. The testimony presented at trial established that

appellant’s co-defendant, Matthews, was angry with Carter for filing a

lawsuit against him and made multiple attempts to persuade him to forgo

the suit. (Notes of testimony, 4/22/15 at 10-14, 22-23, 97.) On the day of

the alleged incident, Matthews enlisted appellant to speak with Carter about

the “beef” he had with Matthews. (Id. at 15-18.) During the course of this

conversation, Matthews expressly directed appellant to “go ahead,” and

appellant subsequently fired five gunshots at Carter’s head as he hung out of

his second-story window. (Id. at 19-20, 68-69.) Thereafter, Officer Celce

found appellant and Matthews sitting together at Matthews’s residence.

(Notes of testimony, 4/21/15 at 90-92.)

      It is well settled that “[t]he firing of a bullet in the general area in

which vital organs are located can in and of itself be sufficient to prove

specific intent to kill beyond a reasonable doubt.”               Commonwealth v.

Manley, 985 A.2d 256, 272 (Pa.Super. 2009), appeal denied, 996 A.2d

491 (Pa. 2010) (citation omitted).          Likewise, the act of firing a gun at



                                         - 11 -
J. S63004/16


someone is sufficient to support a conviction for aggravated assault, even

when the victim is not actually injured.            See Commonwealth v.

McCalman, 795 A.2d 412, 415-416 (Pa.Super. 2002), appeal denied, 812

A.2d 1228 (Pa. 2002) (concluding that appellant possessed the intent to

cause serious bodily injury where he fired a gun in the direction of victims

and narrowly missed them); Commonwealth v. Galindes, 786 A.2d 1004,

1012 (Pa.Super. 2002), appeal denied, 803 A.2d 733 (Pa. 2002) (holding

that the act of firing a gun at victim was sufficient to establish that appellant

attempted to cause serious bodily injury to the victim, even though the

victim was not struck by any of the bullets).         Based on the foregoing,

appellant’s claim that there was insufficient evidence to sustain his

convictions   for   attempted   murder,   aggravated    assault,   and   criminal

conspiracy to commit murder must fail.

      Appellant next argues there was insufficient evidence to sustain his

convictions for PIC, unlawful possession of a firearm, carrying a firearm

without a license, and carrying a firearm on public streets or public property

in Philadelphia.    (Appellant’s brief at 23.)   In support of this contention,

appellant avers that the Commonwealth failed to prove he was in possession

of the firearm in question. (Id. at 23-24.) For the following reasons, we

disagree.

      Possession of a firearm can be established by showing either actual or

constructive possession.     In situations where it cannot be proven that a



                                     - 12 -
J. S63004/16


suspect had the firearm on his person, the Commonwealth is required to

prove constructive possession. See Commonwealth v. Hopkins, 67 A.3d

817, 820 (Pa.Super. 2013), appeal denied, 78 A.3d 1090 (Pa. 2013).

            Constructive possession is a legal fiction, a pragmatic
            construct to deal with the realities of criminal law
            enforcement.       Constructive possession is an
            inference arising from a set of facts that possession
            of the contraband was more likely than not. We
            have defined constructive possession as conscious
            dominion.      We subsequently defined conscious
            dominion as the power to control the contraband and
            the intent to exercise that control.

Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.Super. 2012), appeal

denied, 63 A.3d 1243 (Pa. 2013) (citations and internal quotation marks

omitted).   As with any other element of a crime, the Commonwealth may

sustain its burden of proving constructive possession by means of wholly

circumstantial evidence, and the requisite intent may be inferred from

examination of the totality of the circumstances. Hopkins, 67 A.3d at 820.

     Upon review of the evidence in the light most favorable to the

Commonwealth, we conclude that there was ample evidence for the jury to

conclude that appellant was guilty of PIC and Sections 6105, 6106, and 6108

of the UFA. The record belies appellant’s claim that he was not in actual or

constructive possession of the firearm in question.        As discussed, the

evidence adduced at trial established that appellant fired a handgun at

Carter multiple times while on 2603 West Harold Street in Philadelphia.

(Notes of testimony, 4/21/15 at 87-88.)         At trial, the Commonwealth



                                    - 13 -
J. S63004/16


introduced a certificate of non-licensure that demonstrated that appellant

was not licensed to carry a firearm, and appellant had a prior felony

conviction enumerated in 18 Pa.C.S.A. § 6105(b) that prohibited him from

possessing a firearm.     (Notes of testimony, 4/22/15 at 193; 4/23/15 at

136.)    Officer Celce testified that when he located appellant at Matthews’

house minutes after this incident, appellant was on the couch with his hand

between his legs and a handgun was found directly under the couch cushion

where he was sitting. (Notes of testimony, 4/21/15 at 91-92.) Additionally,

Officer Cruz testified to a reasonable degree of scientific certainty as an

expert in the field of ballistics that the cartridge casings recovered at

Carter’s residence were fired from the same handgun that appellant was

found sitting on. (Notes of testimony, 4/22/15 at 117-132.) Based on the

foregoing, appellant’s claim that there is insufficient evidence to sustain his

firearms convictions must fail.

        We now turn to appellant’s claim that the verdict was against the

weight of the evidence.    (Appellant’s brief at 17.)   “An allegation that the

verdict is against the weight of the evidence is addressed to the discretion of

the trial court.” Commonwealth v. Galvin, 985 A.2d 783, 793 (Pa. 2009),

cert. denied, 559 U.S. 1051 (2010) (citation omitted).

             [W]here the trial court has ruled on the weight claim
             below, an appellate court’s role is not to consider the
             underlying question of whether the verdict is against
             the weight of the evidence. Rather, appellate review
             is limited to whether the trial court palpably abused
             its discretion in ruling on the weight claim.


                                     - 14 -
J. S63004/16



Commonwealth v. Shaffer, 40 A.3d 1250, 1253 (Pa.Super. 2012) (citation

omitted).

            Because the trial judge has had the opportunity to
            hear and see the evidence presented, an appellate
            court will give the gravest consideration to the
            findings and reasons advanced by the trial judge
            when reviewing a trial court’s determination that the
            verdict is against the weight of the evidence. One of
            the least assailable reasons for granting or denying a
            new trial is the lower court’s conviction that the
            verdict was or was not against the weight of the
            evidence and that a new trial should be granted in
            the interest of justice.

            This does not mean that the exercise of discretion by
            the trial court in granting or denying a motion for a
            new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court’s discretion, we have explained[,] [t]he
            term “discretion” imports the exercise of judgment,
            wisdom and skill so as to reach a dispassionate
            conclusion within the framework of the law, and is
            not exercised for the purpose of giving effect to the
            will of the judge. Discretion must be exercised on
            the foundation of reason, as opposed to prejudice,
            personal motivations, caprice or arbitrary actions.
            Discretion is abused where the course pursued
            represents not merely an error of judgment, but
            where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and

emphasis omitted).

     Instantly, appellant contends the verdict is against the weight of the

evidence    because   Carter’s   identification   of   appellant   was   unreliable;



                                      - 15 -
J. S63004/16


Officer Celce’s testimony concerning the recovery of the firearm was

inconsistent; and the physical evidence found at Carter’s home could not be

attributed solely to the charged crime. (Appellant’s brief at 18-21.)

      Upon review, we discern no abuse of discretion on the part of the trial

court in rejecting appellant’s weight claim. “The trier of fact while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part or none of the evidence.”         Commonwealth v.

Caban, 60 A.3d 120, 132 (Pa.Super. 2012), appeal denied, 79 A.3d 1097

(Pa. 2013) (citation omitted).         Here, the jury evidently found the

Commonwealth’s witnesses credible and elected not to believe appellant’s

version of the events. We are precluded from reweighing the evidence and

substituting our judgment for that of the fact-finder. Clay, 64 A.3d at 1055.

Accordingly, appellant’s weight claim must fail.

      In his final claim, appellant challenges the discretionary aspects of his

sentence.   (Appellant’s brief at 25-28.)      Challenges to the discretionary

aspects of sentencing do not entitle a petitioner to review as of right. See

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa.Super. 2011). Rather,

an appellant challenging the discretionary aspects of his sentence must

invoke this court’s jurisdiction by satisfying the following four-part test:

            (1) whether the appeal is timely; (2) whether
            [a]ppellant preserved his issue; (3) whether
            [a]ppellant’s brief includes a concise statement of
            the reasons relied upon for allowance of appeal with
            respect to the discretionary aspects of sentence; and
            (4) whether the concise statement raises a


                                     - 16 -
J. S63004/16


            substantial question that the sentence is appropriate
            under the sentencing code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa.Super. 2013)

(citations omitted).

      Instantly, the record reveals that appellant has filed a timely notice of

appeal and has preserved his issue in a post-sentence motion.        Appellant

has also included a statement in his brief that comports with the

requirements of Pa.R.A.P. 2119(f).        (See appellant’s brief at 15-16.)

Accordingly, we must determine whether appellant has raised a substantial

question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”     Commonwealth v. Griffin, 65 A.3d

932, 935 (Pa.Super. 2013), appeal denied, 76 A.3d 538 (Pa. 2013)

(citation omitted).    “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Glass, 50 A.3d 720, 727 (Pa.Super. 2012),

appeal denied, 63 A.3d 774 (Pa. 2013) (citation omitted).

      Appellant first contends his sentence was “excessive and manifestly

unreasonable” because the trial court elected to impose consecutive

sentences for his UFA violations and the attempted murder charge.

(Appellant’s brief at 25.)


                                     - 17 -
J. S63004/16


      The “[l]ong standing precedent of this [c]ourt recognizes that

42 Pa.C.S.A. [§] 9721 affords the sentencing court discretion to impose its

sentence concurrently or consecutively to other sentences being imposed at

the same time or to sentences already imposed.”                     Commonwealth v.

Marts, 889 A.2d 608, 612 (Pa.Super. 2005). Generally, the imposition of

consecutive sentences does not raise a substantial question.                         See

Commonwealth v. Pass, 914 A.2d 442, 446 (Pa.Super. 2006) (stating that

a challenge to the trial court’s discretion to impose a consecutive sentence

does not raise a substantial question). Such a claim may raise a substantial

question “in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.”           Commonwealth v. Dodge, 77 A.3d

1263, 1270 (Pa.Super. 2013), appeal denied, 91 A.3d 161 (Pa. 2014)

(citation   omitted).     This    case    simply     does     not    present    “extreme

circumstances” and appellant’s sentence is not unduly harsh considering the

criminal conduct that occurred in the case, the nature of the crime, and the

length of imprisonment.        Accordingly, the trial court’s decision to impose

consecutive,   rather   than     concurrent,      sentences    does    not     present   a

substantial question for our review.

      However, to the extent appellant argues in his Rule 2119(f) statement

that, “[t]here is no indication that the [trial] court considered . . . appellant’s

individual rehabilitative needs” or any of the other relevant factors in Section



                                         - 18 -
J. S63004/16


9721(b), we find this claim presents a substantial question for our review.

(See appellant’s brief at 15-16.) This court has recognized that an assertion

that the trial court failed to account for appellant’s rehabilitative needs was a

substantial question suitable for appellate review.        Commonwealth v.

Baker, 72 A.3d 652, 662 (Pa.Super. 2013), appeal denied, 86 A.3d 231

(Pa. 2014).     Likewise, appellant’s contention the trial court considered a

number of “impermissible factors” in fashioning his sentence, including

“focusing primarily on his prior criminal record[,]” also raises a substantial

question.     See Allen, 24 A.3d at 1064-1065 (stating, “a claim that a

sentence is excessive because the trial court relied on an impermissible

factor raises a substantial question.” (citation omitted)).     Accordingly, we

proceed to consider the merits of these discretionary aspects of sentencing

claims.

      When reviewing a challenge to the discretionary aspects of sentencing,

we determine whether the trial court has abused its discretion.

              Sentencing is a matter vested in the sound discretion
              of the sentencing judge, and a sentence will not be
              disturbed on appeal absent a manifest abuse of
              discretion. In this context, an abuse of discretion is
              not shown merely by an error in judgment. Rather,
              the [a]ppellant must establish, by reference to the
              record, that the sentencing court ignored or
              misapplied the law, exercised its judgment for
              reasons of partiality, prejudice, bias or ill will, or
              arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.Super. 2014), appeal

denied, 117 A.3d 297 (Pa. 2015) (citation omitted).          “[This Court must


                                      - 19 -
J. S63004/16


accord the sentencing court great weight as it is in [the] best position to

view the defendant’s character, displays of remorse, defiance or indifference,

and the overall effect and nature of the crime.”         Commonwealth v.

Ventura, 975 A.2d 1128, 1134 (Pa.Super. 2009), appeal denied, 987 A.2d

161 (Pa. 2009) (citation omitted).

      Herein, the record reveals that the trial court considered and weighed

numerous factors in fashioning appellant’s sentence. At the June 26, 2015

sentencing hearing, the trial court addressed appellant’s difficult childhood

and upbringing, his educational background and prior employment, his

significant history of mental illness, and the fact that he made a conscious

choice to “show[] up to somebody else’s fight with a gun.”          (Notes of

testimony, 6/26/15 at 11-12, 14.) The trial court also considered appellant’s

extensive criminal history, noting that, as an adult, appellant has 13 arrests,

11 convictions, 8 commitments, and 2 violations of probation.          (Id. at

12-13.) Additionally, the trial court heard testimony from appellant at the

hearing and was aware of the fact that appellant had previously been the

victim of a gunshot and had essentially been abandoned by his mother until

he was eight years old. (Id. at 8-11.) Although the record reflects that the

trial court did not specifically state at the sentencing hearing that it

considered appellant’s rehabilitative needs, the trial court was in possession

of a PSI report. Where the trial court has the benefit of a PSI report, as is

the case here, “we shall . . . presume that the sentencing judge was aware



                                     - 20 -
J. S63004/16


of relevant information regarding the defendant’s character and weighed

those     considerations   along    with     mitigating   statutory   factors.”

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014) (citation omitted). Accordingly, we

find no abuse of the trial court’s discretion and appellant’s challenge to the

discretionary aspects of his sentence must fail.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/20/2016




                                    - 21 -